Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference listed in the IDS filed 11/19/2020 has been considered.  A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonamo et al. (US Pat. 8,468,124, hereinafter “Bonamo”) in view of Brebner (US Pub. 202/0004598).

Regarding claim 1, Bonamo discloses a computer-implemented method, comprising: 
receiving a first workflow in a first tool format, the first workflow containing a set of first elements associated with a set of tasks (col. 5, lines 4-16, the first workflow activity graphic 210 indicates a first activity that another user may perform to initiate the workflow or that the user designing the workflow diagram may perform as part of workflow testing. The first activity, for example, may be a submission of a web form from a web browser application (represented in the workflow diagram 210 as a first application indicator 211). The web form may, for example, request to work with (e.g., retrieve, store, modify or transfer) data in or from a contact resource management application (CRM) and/or an accompanying database (the CRM is represented in the workflow diagram 210 as a second application indicator 211). A second workflow activity graphic 220 may represent an activity that works with the data at the CRM (e.g., searches a name of a contact submitted in the web form and retrieves an address for the contact from the CRM database);
[mapping] the set of first elements in the first tool format to a set of second elements in a second tool format (col. 5, lines 10-15, representing names of contact of one workflow to another workflow); 
generating a second workflow in the second tool format based on the set of second elements (col. 5, lines 10-15); 
validating the second workflow based on a file definition schema for the second tool forma (col. 6, lines 20-25, checking for errors or validity); and 
routing the second workflow to an execution server (col. 5, lines 55-65, sending to next workflow or stage).
While Bonamo discloses convert from one format to another, Brebner discloses “mapping” and schema (¶ [0351], mapping functions that convert incoming data to another format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brebner into Bonamo to encode data in a customized format or according to a custom schema.

Regarding claim 2, Bonamo in view of Brebner discloses the method of claim 1, wherein the first tool format is a human-readable data-serialization file and the second tool format is a temporary extensible markup language workflow (col. 3, lines 25-31, XML).

Regarding claim 3, Bonamo in view of Brebner discloses the method of claim 1, wherein mapping the set of first elements to the set of second elements further comprises: parsing each first element of the set of first elements based on a language syntax definition (Brebner, ¶ [0070], language has a syntax configured to be parsed); and 
mapping each first element to a second element in the second tool format (¶ [0351], mapping functions).

Regarding claim 4, Bonamo in view of Brebner discloses the method of claim 1, wherein the first workflow includes a first module and a second module (col. 1, lines 57-65; different modules are old and well known).

Regarding claim 5, Bonamo in view of Brebner discloses the method of claim 4, wherein the second workflow corresponds to the first module of the first workflow, the method further comprising: generating a third workflow in the second tool format based on the set of second elements, the third workflow corresponding to the second module of the first workflow (col. 5, lines 10-26; different workflows linked together from 1st-4th).

Regarding claim 6, Bonamo in view of Brebner discloses the method of claim 1, wherein the second workflow is routed to the execution server using a secure shell network protocol (col. 2, last paragraph).

Regarding claim 7, Bonamo in view of Brebner discloses the method of claim 1, wherein the second workflow is routed to the execution server using a secure shell network protocol and secure socket layer (col. 2, last paragraph).

Regarding claim 8, Bonamo discloses a system, comprising: one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a first workflow in a first tool format, the first workflow containing a set of first elements associated with a set of tasks (col. 5, lines 4-16, the first workflow activity graphic 210 indicates a first activity that another user may perform to initiate the workflow or that the user designing the workflow diagram may perform as part of workflow testing. The first activity, for example, may be a submission of a web form from a web browser application (represented in the workflow diagram 210 as a first application indicator 211). The web form may, for example, request to work with (e.g., retrieve, store, modify or transfer) data in or from a contact resource management application (CRM) and/or an accompanying database (the CRM is represented in the workflow diagram 210 as a second application indicator 211). A second workflow activity graphic 220 may represent an activity that works with the data at the CRM (e.g., searches a name of a contact submitted in the web form and retrieves an address for the contact from the CRM database); 
[mapping] the set of first elements in the first tool format to a set of second elements in a second tool format (col. 5, lines 10-15, representing names of contact of one workflow to another workflow); 
generating a second workflow in the second tool format based on the set of second elements (col. 5, lines 10-15); 
validating the second workflow based on a file definition schema for the second tool format (col. 6, lines 20-25, checking for errors or validity); and 
routing the second workflow to an execution server (col. 5, lines 55-65, sending to next workflow or stage).
While Bonamo discloses convert from one format to another, Brebner discloses “mapping” and schema (¶ [0351], mapping functions that convert incoming data to another format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brebner into Bonamo to encode data in a customized format or according to a custom schema.

Regarding claim 9, Bonamo in view of Brebner discloses the system of claim 8, wherein the first tool format is a human-readable data-serialization file and the second tool format is a temporary extensible markup language workflow (col. 3, lines 25-31, XML).

Regarding claim 10, Bonamo in view of Brebner discloses the system of claim 8, wherein mapping the set of first elements to the set of second elements further comprises: parsing each first element of the set of first elements based on a language syntax definition (Brebner, ¶ [0070], language has a syntax configured to be parsed); and 
mapping each first element to a second element in the second tool format (¶ [0351], mapping functions).

Regarding claim 11, Bonamo in view of Brebner discloses the system of claim 8, wherein the first workflow includes a first module and a second module (col. 1, lines 57-65; different modules are old and well known).

Regarding claim 12, Bonamo in view of Brebner discloses the system of claim 11, wherein the second workflow corresponds to the first module of the first workflow, the operations further comprise: generating a third workflow in the second tool format based on the set of second elements, the third workflow corresponding to the second module of the first workflow (col. 5, lines 10-26; different workflows linked together from 1st-4th).

Regarding claim 13, Bonamo in view of Brebner discloses the system of claim 8, wherein the second workflow is routed to the execution server using a secure shell network protocol (col. 2, last paragraph).

Regarding claim 14, Bonamo in view of Brebner discloses the system of claim 8, wherein the second workflow is routed to the execution server using a secure shell network protocol and secure socket layer (col. 2, last paragraph).

Regarding claim 15, Bonamo discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: 
receiving a first workflow in a first tool format, the first workflow containing a set of first elements associated with a set of tasks (col. 5, lines 4-16, the first workflow activity graphic 210 indicates a first activity that another user may perform to initiate the workflow or that the user designing the workflow diagram may perform as part of workflow testing. The first activity, for example, may be a submission of a web form from a web browser application (represented in the workflow diagram 210 as a first application indicator 211). The web form may, for example, request to work with (e.g., retrieve, store, modify or transfer) data in or from a contact resource management application (CRM) and/or an accompanying database (the CRM is represented in the workflow diagram 210 as a second application indicator 211). A second workflow activity graphic 220 may represent an activity that works with the data at the CRM (e.g., searches a name of a contact submitted in the web form and retrieves an address for the contact from the CRM database);
[mapping] the set of first elements in the first tool format to a set of second elements in a second tool format (col. 5, lines 10-15, representing names of contact of one workflow to another workflow); 
generating a second workflow in the second tool format based on the set of second elements (col. 5, lines 10-15); 
validating the second workflow based on a file definition schema for the second tool format (col. 6, lines 20-25, checking for errors or validity); and 
routing the second workflow to an execution server (col. 5, lines 55-65, sending to next workflow or stage).
While Bonamo discloses convert from one format to another, Brebner discloses “mapping” and schema (¶ [0351], mapping functions that convert incoming data to another format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brebner into Bonamo to encode data in a customized format or according to a custom schema.

Regarding claim 16, Bonamo in view of Brebner discloses the computer program product of claim 15, wherein the first tool format is a human- readable data-serialization file and the second tool format is a temporary extensible markup language workflow (col. 3, lines 25-31, XML).

Regarding claim 17, Bonamo in view of Brebner discloses the computer program product of claim 15, wherein mapping the set of first elements to the set of second elements further comprises: parsing each first element of the set of first elements based on a language syntax definition (Brebner, ¶ [0070], language has a syntax configured to be parsed); and
mapping each first element to a second element in the second tool format (¶ [0351], mapping functions).

Regarding claim 18, Bonamo in view of Brebner discloses the computer program product of claim 15, wherein the first workflow includes a first module and a second module and wherein the second workflow corresponds to the first module of the first workflow, the operations further comprise: generating a third workflow in the second tool format based on the set of second elements, the third workflow corresponding to the second module of the first workflow (col. 5, lines 10-26; different workflows linked together from 1st-4th).

Regarding claim 19, Bonamo in view of Brebner discloses the computer program product of claim 15, wherein the second workflow is routed to the execution server using a secure shell network protocol (col. 2, last paragraph).

Regarding claim 20, Bonamo in view of Brebner discloses the computer program product of claim 15, wherein the second workflow is routed to the execution server using a secure shell network protocol and secure socket layer (col. 2, last paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154